Order entered February 17, 2015.




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00585-CV

                         IN THE INTEREST OF: S.B.H., A CHILD

                      On Appeal from the 254th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-10-13791

                                           ORDER
       Before the Court is appellant Kala Dhrama’s February 12, 2015, unopposed motion for

extension of time to file her reply brief. We GRANT the motion and ORDER appellant Kala

Dhrama file her reply brief no later than March 27, 2015.


                                                     /s/    CRAIG STODDART
                                                            JUSTICE